Exhibit 10.15

 

 

FIRST AMENDMENT TO CREDIT

AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of December 9,, 2013 (this
"Amendment"), is among SPARTAN MOTORS, INC., SPARTAN MOTORS CHASSIS, INC.,
CRIMSON FIRE, INC., CRIMSON FIRE AERIALS, INC., CLASSIC FIRE, LLC and
UTILIMASTER CORPORATION (collectively, "Borrowers"), the LENDERS party hereto,
and WELLS FARGO BANK, N.A., as Administrative Agent (in such capacity, the
"Administrative Agent").

 

INTRODUCTION

 

The Borrowers, the Lenders and the Administrative Agent have entered into an
Amended and Restated Credit Agreement dated as of December 16, 2011 (as amended
or modified from time to time, the "Credit Agreement"). The Borrowers desire to
amend the Credit Agreement as set forth herein, and the Lenders are willing to
do so in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties agree as follows:

 

ARTICLE 1. AMENDMENTS TO CREDIT AGREEMENT

 

Upon the satisfaction of the conditions specified in Article 3 hereof, the
Credit Agreement is amended as of the date hereof as follows:

 

1.1     The following definition in Section 1.01 of the Credit Agreement is
restated as follows: "Loan Parties" means the Borrowers and the Guarantors, and
"Loan Party" shall mean any of them.

 

1.2     Section 1.01 of the Credit Agreement is amended by adding the following
definitions thereto in appropriate alphabetical order:

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) (i) by virtue of such
Loan Party's failure for any reason to constitute an "eligible contract
participant" as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party, including under Section 22 of the Loan Party Guaranty) or (ii) in the
case of a Swap Obligation subject to a clearing requirement pursuant to Section
2(h) of the Commodity Exchange Act (or any successor provision thereto), because
such Loan Party is a "financial entity," as defined in Section 2(h)(7)(C)(i) of
the Commodity Exchange Act (or any successor provision thereto) at the time the
liability for or the guarantee of such Loan Party or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

 

 
1

--------------------------------------------------------------------------------

 

 

"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

1.3     Section 2.06(b) of the Credit Agreement is restated as follows:

 

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c) 
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank's standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $15,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the total Commitments.

 

ARTICLE 2. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Amendment, each Borrower
represents and warrants that:

 

2.1     The execution, delivery and performance by each Borrower of this
Amendment have been duly authorized by all necessary corporate or limited
liability company action, as applicable, and are not in material contravention
of any applicable law, or of the terms of the any Borrower's bylaws or other
charter documents, or of any material contractual obligation of any Borrower and
will not result in the imposition of any Lien on any of its property or of the
property of any of its Subsidiaries.

 

2.2     This Amendment is the legal, valid and binding obligation of the each
Borrower, enforceable against each Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

 
2

--------------------------------------------------------------------------------

 

 

2.3     After giving effect to this Amendment, the representations and
warranties of the Loan Parties set forth in the Loan Documents are true and
correct in all material respects (except that any representation or warranty
which is already qualified as to materiality or by reference to Material Adverse
Effect shall be true and correct in all respects) on and as of the date hereof
(other than those representations and warranties that by their terms speak as of
a particular date, which representations and warranties shall be true and
correct as of such particular date).

 

2.4     After giving effect to this Amendment, no Unmatured Default or Event of
Default exists or has occurred and is continuing on the date hereof.

 

ARTICLE 3. CONDITIONS PRECEDENT.

 

This Amendment shall be effective as of the date hereof when each of the
following conditions is satisfied:

 

3.1     This Amendment shall be executed by each of the Borrower and the
Required Lenders.

 

3.2     The Consent and Agreement attached hereto shall be executed by the
Guarantor.

 

3.3     The Administrative Agent shall have received an amendment to the
Guaranty and other customary instruments as the Administrative Agent may
reasonably request.

 

3.4     The Borrowers shall have satisfied such other conditions as may be
reasonably required by the Administrative Agent.

 

ARTICLE 4. MISCELLANEOUS

 

4.1     All references in any Loan Document to the Credit Agreement shall be
deemed references to the Credit Agreement as amended hereby and as further
amended or modified from time to time.

 

4.2     Except as expressly amended hereby, each Borrower agrees that all Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any Loan Document.

 

4.3     Each Lender authorizes the Administrative Agent to execute the amendment
to the Guaranty in the form distributed to the Lenders in connection with this
Amendment, both as Administrative Agent and on behalf of the Lenders.

 

4.4     Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment is a Loan
Document. This Amendment shall be governed by and construed in accordance with
the laws of the State of Michigan. This Amendment may be executed upon any
number of counterparts with the same effect as if the signatures thereto were
upon the same instrument, and signatures sent by facsimile or other electronic
imaging shall be enforceable as originals.

 

[Signature pages follow]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.

 

 

 

SPARTAN MOTORS, INC.

 

 

 

 

 

 

By:

/s/ Lori Wade

 

 

Name:

Lori Wade

 

 

Title:

Chief Financial Officer and Treasurer

 

                 

SPARTAN MOTORS CHASSIS, INC.

            By: /s/ Lori Wade     Name: Lori Wade     Title: Treasurer          
          CRIMSON FIRE, INC.             By: /s/ Lori Wade     Name: Lori Wade  
  Title: Treasurer                     CRIMSON FIRE AERIALS, INC.            
By: /s/ Lori Wade     Name: Lori Wade     Title: Treasurer                    
CLASSIC FIRE, LLC             By: /s/ Lori Wade     Name: Lori Wade     Title:
Treasurer                     UTILIMASTER CORPORATION             By: /s/ Lori
Wade     Name: Lori Wade     Title: Treasurer  

 

 
4

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, N.A.,

 

 

individually and as Administrative Agent, a Swingline Lender and an Issuing Bank

 

 

 

 

 

 

By:

/s/ Charles W. Lott

 

 

Name:

Charles W. Lott

 

 

Title:

SVP

 

 

 
5

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

individually and as a Swingline Lender and an Issuing Bank

 

 

 

 

 

 

By:

/s/ James Keyes

 

 

Name:

James Keyes

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------

 
6

--------------------------------------------------------------------------------

 

 

CONSENT AND AGREEMENT

 

As of the date and year first above written, the undersigned hereby: (a) fully
consents to the terms and provisions of the above Amendment and the consummation
of the transactions contemplated thereby; (b) agrees that the Guaranty to which
it is a party and each other Loan Document to which it is a party are hereby
ratified and confirmed and shall remain in full force and effect, acknowledges
and agrees that it has no setoff, counterclaim, defense or other claim or
dispute with respect the Guaranty to which it is a party and each other Loan
Document to which it is a party; and (c) represents and warrants to the
Administrative Agent and the Lenders that the execution, delivery and
performance of this Consent and Agreement are within its corporate powers, have
been duly authorized by all necessary corporate action, and are not in
contravention of any applicable law or regulation or of any terms of its
organizational documents or of any material agreement or undertaking to which it
is a party or by which it is bound, except where such contravention would not
reasonably be expected to result in a Material Adverse Effect and this Consent
and Agreement is the legal, valid and binding obligations of it, enforceable
against it in accordance with the terms hereof and thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Terms used but not defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement.

 

 

 

UTILIMASTER HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori Wade

 

 

 

 

 

 

Its: 

Treasurer

 

 

 

7

 